PD-0023-15
                                                                                           FILED IN
  \                                                                             COURT OF CRIMINAL APPEALS
                                                                                         AUG 18 2015

                                                                                       Abel Acosta, Clerk



                                       Date:^/>73

                                                                             AU3 17 2015

Mr. Abel Acosta, Clerk                                                     Abel Acosta Clerk
Court of Criminal Appeals
PO Box 12308
Austin, TX 78711

Dear Mr. Acosta:


       Enclosed please find my pro se Petitioner's Motion for Extension of Time to File a Petition
for Discretionary Review. Please file this Motion with the papers of this case and bring it to the
attention of the Court.


        Please date-stamp this letter and return it to me at my address shown below.

        I also request that you notify me of the Court's ruling on my Motion.

                                                      Sincerely,




                                                       Petitioner Pro Se
                                                      TDCJ#^/ff/?9
                                                      Texas Departmentof
                                                                   ent oi Criminal
                                                                          Urimi:   Justice

                                                      Address: KlD FMZffjL j
      nennt/foijQvT
       PETITIONER
                                                    6           IN THE TEXAS COURT




VS.                                                             OF


THE STATE OF TEXAS
       RESPONDENT                                   §           CRIMINAL APPEALS

                      MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLEJUDGES OF THE COURT OF CRIMINAL APPEALS:

       Comes now, /wQhX) g fi/Ccjq,A//                   ,Petitioner, and files this motion for an extension
of sixty- (60) days in which to file a Petition for Discretionary Review. In support of this motion,
Petitioner shows the Court the following:
                                                   I.

       The Petitioner was convicted in the 33% District Court of plfltfff/'2?                      County,
Texas ofthe offense of^na{\j(A)(\krl ft ggfyji v*,F*Ml/lj in Cause No.[JJ$ $~S$Q,
styled The State of Texas vs. ppr}/)ifc ffiftUQAjf The Petitioner appealed to the Court of
Appeals,                   Supreme Judicial District, Appeal No.
The case was affirmed on

                                                  II.

       Thepresentdeadline for filing the Petition for Discretionary Review is                           The

Petitioner has not requested any extension prior to this request.
                                                  III.

       Petitioner's request for an extension is based upon the following facts: Petitioner was not
informed of the decision of the Courtof Appeals in affirming his caseuntil                          . Since
that time Petitioner has been attempting to gain legal representation in this matter. His attorney on
the appeal,                                       , has informed Petitioner that he will not represent
him on the Petition for Discretionary Review.
CERTIFICATE OF SERVICE


       I, /OffiHrVP, /jffiUQ/fi|Pdo hereby certify that atrue and correct copy of the above and
foregoing Motion for Extension of Time to File a Petition for Discretionary Review, has been
forwarded by United States Mail, postage prepaid, first class, to the State Prosecuting Attorney,
P. O. Box 12405, Austin, TX 78711, and the District Attorney for/ffffiffi/5              County,
Texas on the /3*     day of /^CiGQ_      WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for filing
the Petition for Discretionary Review in Cause No. /j?/3 cTf)Q U Aj to                          .

                                               Respectfully submitted,



                                               Petitioner Pro Se         '
                                               TDCJ #
                                               Texas Department of Criminal Justice